Title: To James Madison from Thomas Auldjo, 27 July 1805 (Abstract)
From: Auldjo, Thomas
To: Madison, James


          § From Thomas Auldjo. 27 July 1805, Cowes. “I had the honor to write you 16th inst & having had a little more time to consider of the form of a Certife for quarantine, I have drawn out the inclosed as being more Simple & I think it will be usefull if sent to the Collrs of every port in the U.S.
          “Several serious Admiralty Condemnations have taken place this Week in the Commons which establish that the Navigation of American Ships from Holland to the Dutch Colonies shall not be permitted longer & also that the produce of the French & Spanish Colonies shall not come to Europe in the ship that first took it on board & that notwithstanding the produce shall have been landed in America, if reshipt into the same ship, it shall be considered a continuation of the Same voyage & be condemned.
          “Our prices of Wheat are 10/a 11/⅌ bushel.”
        